 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 428 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2004 
Ms. Harman submitted the following concurrent resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Recommending that Congress not provide funds for fiscal year 2005 for the deployment of ground-based, strategic, mid-course, ballistic missile defense system components that have not met operational testing requirements and, instead, provide needed funding for programs designed to keep America’s ports secure from terrorist attacks. 
 
Whereas America’s maritime transportation system is the gateway to the global economy; 
Whereas America’s economic prosperity rests on the ability of millions of tons of containers and cargo arriving unimpeded at United States ports to support the delivery system that underpins the Nation’s manufacturing and retail sectors; 
Whereas America’s ports and waterways are also used to carry millions of citizens on cruise ships and ferries; 
Whereas America’s seaports remain vulnerable to terrorist attack; 
Whereas cargo containers could be used to smuggle terrorists or dangerous materials into the United States or used as a delivery vehicle for a weapon of mass destruction; 
Whereas the Intelligence Community has warned that the United States is more likely to be attacked with a weapon of mass destruction delivered by ship, truck, or airplane than by a ballistic missile; 
Whereas the Department of Defense has waived the operational testing requirements that are essential to determining the effectiveness and sustainability of a ground-based, strategic, mid-course, ballistic missile defense system; 
Whereas the General Accounting Office has issued a report stating that only two of the ten critical technologies of the ground-based, strategic, mid-course, ballistic missile defense system components have been verified as workable by adequate developmental testing; 
Whereas deploying a highly complex weapons system prior to adequately testing it can increase the long-term costs of the system significantly; 
Whereas United States technology already deployed can pinpoint the source of a ballistic missile launch; 
Whereas it is therefore highly unlikely that any state would attack the United States or allow terrorists to do so from its territory with a weapon of mass destruction, thereby risking annihilation from a United States retaliatory strike; and 
Whereas 49 retired generals and admirals have called on the President to postpone operational deployment of a ground-based, strategic, mid-course, ballistic missile defense system and requested that the associated funding be transferred to accelerated programs to secure the Nation’s facilities containing nuclear weapons and to protect the Nation’s ports and borders against terrorists who may attempt to smuggle a weapon of mass destruction into the United States: Now, therefore, be it 
 
 That Congress— 
(1)recommends that the amount of funds appropriated for ballistic missile defense programs for fiscal year 2005 should not be greater than the amount of funds appropriated for those programs for fiscal year 2004; 
(2)recommends that any funds appropriated for ballistic missile defense programs for fiscal year 2005 should not be used to deploy a ground-based, strategic, mid-course, ballistic missile defense system that has not met operational testing requirements that demonstrate the maturity of all of the critical technologies; and 
(3)recommends that funds appropriated for port security programs within the Department of Homeland Security for fiscal year 2005 should be increased by $500,000,000 over the amounts appropriated for those programs for fiscal year 2004. 
 
